Citation Nr: 0709825	
Decision Date: 04/04/07    Archive Date: 04/16/07

DOCKET NO.  03-36 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to restoration of a 70 percent rating for 
residuals of a traumatic brain injury effective from February 
1, 2003, to include the question of entitlement to an 
evaluation in excess of 30 percent from February 1, 2003. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his mother, his father, and his sister


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel
INTRODUCTION

The veteran served on active duty from September 1993 to June 
1998.

This matter comes before the Board of Veterans' Appeals 
(Board) following an October 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, that reduced the evaluation assigned for 
residuals of a traumatic brain injury from 70 percent to 30 
percent effective February 1, 2003

In September 2004, the Board remanded the appeal to provide 
the veteran with a hearing that he had requested.  In March 
2005, that hearing was held by the undersigned.  The Board 
remanded the veteran's appeal once again in May 2005.

At his March 2005 personal hearing, the veteran filed claims 
of entitlement to service connection for a back disorder and 
numbness in the upper extremities, as well as a claim of 
entitlement to an increased rating for service-connected 
headaches.  These issues, however, were not developed or 
certified for appellate review. Accordingly, the May 2005 
remand referred them to the RO for appropriate action.  The 
RO has since then failed to take appropriate action.  These 
issues, therefore, are once again referred to the RO for 
development.


FINDINGS OF FACT

1.  The evidence of record at the time of the October 2002 
rating decision reducing the evaluation for the veteran's 
residuals of a traumatic brain injury to 30 percent failed to 
demonstrate that his disability was no longer productive of 
occupational and social impairment with deficiencies in most 
areas.

2.  Since November 15, 2005, the evidence of record 
demonstrates that the veteran's residuals of a traumatic 
brain injury are productive of total occupational and social 
impairment.


CONCLUSIONS OF LAW

1.  The criteria for restoration of a 70 percent rating for 
residuals of a traumatic brain injury have been met, 
effective February 1, 2003.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.105, 3.159, 
3.344, 4.1, 4.2, 4.7, 4.10, 4.130, Diagnostic Code 9304 
(2006).

2.  For the period since November 15, 2005, the criteria for 
a 100 percent rating for residuals of a traumatic brain 
injury have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.105, 3.159, 3.344, 4.1, 4.2, 4.7, 
4.10, 4.130, Diagnostic Code 9304.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2006).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disabilities adversely affect his ability 
to function under the ordinary conditions of daily life, and 
the assigned ratings are based, as far as practicable, upon 
the average impairment of earning capacity in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

It is the Board's responsibility to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 
12 Vet. App. 22, 30 (1998).  In so doing, the Board may 
accept one medical opinion and reject others.  Id.  At the 
same time, the Board cannot make its own independent medical 
determinations, and it must have plausible reasons, based 
upon medical evidence in the record, for favoring one medical 
opinion over another.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  Thus, the Board must determine the weight to be 
accorded the various items of evidence in this case based on 
the quality of the evidence and not necessarily on its 
quantity or source.

The record reflects that the RO has complied with the due 
process requirements of 38 C.F.R. § 3.105(e) in its reduction 
of the evaluation for residuals of a traumatic brain injury 
from 70 percent disabling to 30 percent disabling.  With 
respect to whether the evidential requirements for reducing 
the evaluation have been met, the provisions of 38 C.F.R. § 
3.344(a) (2006), regarding stabilization of disability 
ratings, are not for application, since the veteran's 70 
percent evaluation had not been in effect for a period of 
five years or more.  The 70 percent evaluation was in effect 
from August 1, 2000, until the reduction effective February 
1, 2003.  Accordingly, reexaminations disclosing improvement 
in the disability at issue will warrant reduction in rating.  
38 C.F.R. § 3.344(c).

The pertinent medical evidence of record includes a June 2002 
VA examination, a May 2004 private neuropsychological 
evaluation from Scott W. Sautter, Ph.D., a November 2005 VA 
examination, and a December 2005 VA neuropsychological 
report.

The June 2002 VA examination formed the basis for the October 
2002 rating decision that decreased the veteran's disability 
evaluation for residuals of a traumatic brain injury from 70 
percent to 30 percent.  

That examination arguably demonstrated that while the 
veteran's mood was marked by depression and he was well-
oriented in all the spheres, he reported memory, 
concentration, and motivation problems.  He also reported 
hypnagogic visions of the Marine who died in the accident 
responsible for his traumatic brain injury.  The veteran 
stated that he had been unemployed since the accident, and 
that he tended to isolate himself socially.  A Global 
Assessment of Functioning (GAF) score of 51 was noted.  

The American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders, 46 (4th ed. 1994) 
(DSM-IV), states that a GAF score of between 51 and 60 
indicates that the veteran has "moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers)."

Inasmuch, however, as the veteran reported fleeting thoughts 
of suicide, a pessimistic attitude, was unmotivated and 
lacked initiative, and tended to isolate himself socially and 
avoid friends, he showed occupational and social impairment 
with deficiencies in most areas.  The Board notes that the 
June 2002 proposed rating reduction incorrectly stated that 
the veteran had no suicidal ideations.  Moreover, the rating 
decision failed to address the veteran's social avoidance and 
isolation documented on VA examination in that same month.  
Finally, when the June 2002 VA examination is compared to the 
evidence used to assign the 70 percent evaluation, the Board 
concludes that the June 2002 VA examination was neither as 
thorough nor as complete as those examinations which were 
used to assign the 70 percent rating.

Therefore, the Board finds that the evidence of record at the 
time of the October 2002 rating decision did not establish 
that the veteran's residuals of a traumatic brain injury was 
no longer productive of occupational and social impairment 
with deficiencies in most areas, or that the disability 
otherwise had improved as to warrant a reduction in rating.  
While the Board takes into account GAF scores, it exercises 
its own judgment in evaluating the total disability picture 
in order to derive an appropriate evaluation.  Evans.  
Accordingly, the Board concludes that restoration of the 
veteran's 70 percent evaluation is warranted.

The pertinent evidence of record also includes a May 2004 
private neuropsychological evaluation by Dr. Sautter.  The 
veteran reported being unemployed at the time of the May 2004 
evaluation.  His significant lack of motivation was also 
noted, as were problems with forgetfulness, for which he 
compensated by writing everything down.  On examination, 
however, his memory for immediate, recent, and remote recall 
was found to be adequate; although Dr. Sautter did conclude 
by calling into question the accuracy of his own test 
results.  Dr. Sautter wrote of the veteran's interpersonal 
and emotional functioning that he had difficulties in his 
support system and tended to live as a recluse.  He noted 
that the veteran continued to be distressed over the prior 
traumatic events which initially caused anxiety.  He was 
noted to have problems trusting others.  Dr. Sautter opined 
that the veteran was unable to manage his circumstances, or 
seek or acquire help from others.  Dr. Sautter, however, also 
opined that the veteran's cognitive skills suggested that he 
had the capacity to be engaged in some level of employment.  
The Board finds that Dr. Sautter's May 2004 
neuropsychological evaluation shows the veteran to be 
afflicted by an occupational and social impairment with 
deficiencies in most areas.  As such, a 70 percent rating for 
residuals of a traumatic brain injury continued to be 
warranted. 

The 70 percent rating for residuals of a traumatic brain 
injury is restored, effective from the date of the reduction 
until November 14, 2005.

On November 15, 2005, the veteran was afforded a VA 
examination of his mental disorders.  Of special significance 
was the veteran's report at the time of extreme difficulty 
with short-term memory; he continued to carry around a 
notebook to write down everything he needed to do.  He was 
currently unemployed, having been phased out of his job in a 
retail store in October 2005.  The Axis I diagnoses were 
depressive disorder due to a closed head injury and dementia 
due to a brain injury (confirmed by neuropsychological 
testing).  The physician examining the veteran opined that 
his mood symptom was secondary to his head injury.  Although 
she noted that given appropriate rehabilitative training he 
had the potential for gainful employment, the examiner 
concluded that the veteran was not currently capable of 
maintaining successful employment.  The VA examining 
physician assigned a GAF score of 41.

A GAF score of between 41 and 50 reflects the presence of 
"serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friend, unable to keep a job)" and/or "some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; . . 
.)."  

The December 14, 2005, neuropsychological report, 
consideration of which was later incorporated into the 
November 2005 VA physician's examination report by an 
addendum, had test results showing evidence of dementia with 
a decline in verbal intellectual functioning skills.  It also 
showed memory impairment to a mild degree, and response speed 
deficits affecting responses on verbal and visual tasks 
involving higher-order cognitive skills.  The 
neuropsychologist opined that at present it was unlikely that 
the veteran would be successful at employment due to both 
cognitive and emotional factors resulting from the brain 
injury.  The neuropsychologist's addendum dated in January 
2006 did not alter these conclusions.

As noted above, while the Board takes into account GAF 
scores, it exercises its own judgment in evaluating the total 
disability picture in order to derive an appropriate 
evaluation.  Evans.  The Board considers especially 
significant the comments regarding the appellant's 
unemployability in the November and December 2005 VA 
examiners' opinions.  As such, the Board finds that a 100 
percent schedular evaluation is in order for residuals of a 
traumatic brain injury from November 15, 2005.

Regarding the application of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), the decision is favorable to the veteran.  Therefore, 
a discussion of the VCAA is not required.  











ORDER

The 70 percent rating for residuals of a traumatic brain 
injury is restored, effective from February 1, 2003, the date 
of the reduction, until November 14, 2005, subject to the 
laws and regulations governing the award of monetary 
benefits.

For the period since November 15, 2005, a 100 percent 
disability rating for residuals of a traumatic brain injury 
is warranted, subject to the laws and regulations governing 
the award of monetary benefits.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


